DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 Response to Amendment
The Amendment filed March 14, 2022 has been entered. Claims 16 – 24, 26 – 28, 30, 31, 33 – 35 and 40 – 42 are pending in the application with claims 1 – 15, 25, 29, 32, 36 – 39 being cancelled, claims 40 – 42 being newly added and claims 24, 26 – 28 and 30 being withdrawn. The amendment to the claims and drawings have overcome the objections but have not overcome some of the 112 rejections (discussed below) set forth in the last Final Action mailed November 12, 2021.
Claim Objections
Claims 33, 35 and 41 are objected to because of the following informalities.  Appropriate correction is required.
Claim 33, lines 1-2: “the pressure signal” and “the current signal” should read --the present pressure signal-- and --the present current signal-- respectively.
The status of newly claim 35 is incorrect. The current language in claim 35 differs from the previously presented language in claims dated 08/04/2021. Please note that the claim amendment dated 02/07/2022 was not entered. Thus, in line 1 of claim 35, “(Previously Presented)” should read --(Currently Amended)--.
Claim 41, line 2: “the vessel outlet” should read --a vessel outlet--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16 – 23, 31, 33 – 35 and 40 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “wherein the microprocessor unit is configured to analyze a pattern of a user network based on a measured pressure and current within a certain time interval” in lines 2-4 from end of the claim. The written description requirement is not met because the specification does not disclose “an algorithm or a process or steps” to perform the claimed function of analyzing a pattern of a user network based on a measured pressure and current within a certain time interval.
Claims 17 – 23, 31, 33 – 35 and 40 – 42 are rejected for being dependent on claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 16 – 23, 31, 33 – 35 and 40 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the microprocessor unit is configured to analyze a pattern of a user network based on a measured pressure and current within a certain time interval” in lines 2-4 from end of the claim. The claim is indefinite for following reasons:
The description (on page 30, lines 25-26 and page 31, lines 1-7 of the originally filed specification) of the microprocessor does not describe a structure. The microprocessor (11, in fig. 3 of the instant application) is essentially a “black box” that performs a recited function. It is unclear as to “how” the microprocessor performs the claimed “analyzing” function. Therefore, the claim is indefinite because the disclosure only provides a restatement of the above limitation.
Furthermore, it is unclear from the originally filed specification (page 30, lines 25-26 and page 31, lines 1-7) as to what constitutes the phrase “pattern of a user network”. The phrase “pattern” is commonly understood as “repeated way in which something happens or is done”. Is the claimed pattern dictated by how often the compressor is restarted or stopped? Is the claimed pattern dictated by the number of times compressor runs at particular pressure/current value or exceeds the preset pressure/current value?
With respect to the phrase “a measured pressure and current within a certain time interval”, it is unclear as to whether claimed measured “pressure and current” are values corresponding to “present pressure signal and present current signal” claimed in lines 4 and 6 of claim 16 or are different values? It is also unclear if “measure pressure and current” are values or signals? Further unclear if “pressure and current” are to measured within a certain time interval or if “a pattern” is analyzed within a certain time interval based on measured pressure and current values?
Claim 40 recites the limitation “the microprocessor unit is configured to start and stop the motor according to a previous functioning pattern of usage of the compressor” in lines 1-2. It is unclear (in view of disclosure on page 30, lines 25-26 and page 31, lines 1-7 in the originally filed specification) as to what constitutes or applicant means by the term “a previous functioning pattern”. It is unclear from the specification as to what must “exist or occur before in time or order” to define  “a previous functioning pattern of usage of the compressor”? Thus, the claim is indefinite.
Claim 41 recites the limitation “wherein the microprocessor unit is configured to restart the motor if a pressure value at the vessel outlet is decreasing rapidly, and to not wait until the pressure value drops below the upper pressure limit” in lines 1-3. The claim is indefinite for following reasons:
The term “rapidly” the claim is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to the phrase “the pressure value”, it is unclear as to whether the claimed pressure value is same or different from “(value corresponding to) a present pressure signal” in line 4 of claim 16 and/or “a measured pressure” in line 3 from end of claim 16 and/or “a pressure value at the vessel outlet” in line 2 of claim 41.
Claim 42 recites the limitation “wherein the microprocessor unit is configured to allow the motor to run for a longer period of time if a demand on the user network is high, and to not stop the motor immediately after the pressure value is equal to or higher than the upper pressure limit or immediately when the present current signal is equal to or higher than the upper current limit” in line 3. The claim is indefinite for following reasons:
The terms “longer” and “high” the claim is a relative term which renders the claim indefinite. The terms “”longer” and high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to the phrase “the pressure value”, it is unclear if this pressure value is same or different from “(value corresponding to) a present pressure signal” in line 4 of claim 16 and/or “a measured pressure” in line 3 from end of claim 16.
Claims 17 – 23, 31, 33 – 35 and 40 – 42 are rejected for being dependent on claim 16.
The above limitations are examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 20 – 22, 34, 35, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura et al. (US 2004/0191073 – herein after Iimura) in view of Heckel, Bruce G. (US 4,975,024 – herein after Heckel) and Garcia Banus Fernando (US 2018/0374664 – herein after Garcia).
In reference to claims 16, Iimura teaches a gas compressor (in fig. 1: gas compressor system), comprising: 
a gas compressor element (20; see ¶64), a motor (30/33; see ¶67) configured to drive said gas compressor element and an electronic pressure switch (assembly comprising of following claimed elements; 11+312+40+45), said electronic pressure switch comprising: 
a pressure sensor (11) for sensing a present pressure signal at a compressed gas outlet of the gas compressor [the compressed gas outlet in Iimura is a region downstream of the compressor element, wherein the region has the tank 10 with pressure sensor 11]; 
a current sensor (312, see ¶127) for sensing a present current signal of the motor driving the gas compressor element; 
a microprocessor unit (40) comprising (see fig. 3 and/or see fig. A below) a first input port (input port for receiving pressure information) connected to said pressure sensor (11) for receiving the present pressure signal and a second input port (input port for receiving current information) connected to said current sensor (312) for receiving the present current signal; and
a first communication unit (electrical communication line that transmits output information/signal from 45 to the motor; see ¶77 and figs. 1, 3 or see fig. A below) for connecting the electronic pressure switch with a drive of the motor (i.e. motor drive circuit 32 of the motor),
wherein the microprocessor unit (40) is configured to compare the present pressure signal to an upper pressure limit (see ¶83; wherein this limit is disclosed as 30 kg/cm3) and the present current signal to an upper current limit (see ¶127: wherein this limit is disclosed as 30A), and 
wherein when the present pressure signal is below the upper pressure limit and the present current signal is below the upper current limit, the microprocessor is configured to start the motor via the first communication unit (see fig. 8: herein the upper pressure limit is viewed as 30 kg/cm3 as per disclosure in ¶83 and the upper current limit is viewed as 30A as per disclosure in ¶127; in state of the compressor system shown in fig. 8, the pressure in the tank is 30 kg/cm3 and the initial speed of the compressor is N0, thus motor is stopped state, i.e., current supplied to the motor is 0A; when the pressure drops below 30 kg/cm3, motor/compressor is started at any one of the appropriate speeds “N1/N2/N3”), and
when the present pressure signal is higher than the upper pressure limit (condition A) or if the present current signal is higher than the upper current limit (condition B), the microprocessor is configured to stop the motor via the first communication unit (condition A exists: see ¶83, motor is stopped when the sensed pressure goes above 30 kg/cm3), and
wherein the microprocessor unit further comprises a storing module (RAM 42 is a storing module; see ¶78), and 
the microprocessor unit (40) is configured to analyze a pattern of a user network (demand by high pressure pneumatic tools 51, 52 connected downstream of the tank 10) based on a measured pressure and current within a certain time interval [see figs. 5 – 17 and ¶140-¶158: the microprocessor unit is capable of having claimed features; the pressure or pressure rate change (ΔP/ΔT) in the tank is directly related to the air consumed from the tank by the pneumatic tools; see fig. 15 for instance which shows the program used for controlling the air compressor system: the pressure and current variables of the compressor system are taken into consideration and appropriate speed “N” is set/selected for the compressor system to operate at].

    PNG
    media_image1.png
    625
    680
    media_image1.png
    Greyscale

Fig. A: Edited fig.1 of Iimura to show claim interpretation.
With respect to the limitation “a second communication unit for connecting the electronic pressure switch with a blow-off valve provided at the compressed gas outlet”:
Iimura teaches (in ¶62) “A safety valve (10B) is attached to a portion of the air tank (10A) so that part of air is leaked out of the air tank (10A) through the safety valve (10B) to guarantee safety when the pressure in the tank (10A) is extraordinarily high”. Thus, Iimura teaches a blow-off valve (10B) provided at the compressed gas outlet [10B is provided on the tank which is part of the asserted compressed gas outlet region].
Iimura remains silent on the safety valve being electronically controlled.
However, Heckel teaches the similar air compressor, wherein a blow-off valve (24) is provided at the compressed gas outlet (i.e. downstream region of the gas compressor 2) and wherein the blow-off valve is connected via a second communication unit (electrical communication line that transmits output information/signal from 46 to the blow off valve 24) to the controller (28).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic method of control of the safety valve in Iimura with electronic method of control as taught by Heckel in order to obtain the predictable result of operating the safety valve to leak the air from the tank when the pressure in the tank is extraordinarily high, as recognized by Iimura above. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
With respect to the limitation “wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing”:
Iimura, as modified, does not teach the compressor “wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in a housing”.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in the modified gas compressor of Iimura within a housing as taught by Garcia for the purpose of protecting the electronic components from the surrounding environment, as recognized by Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market “the electronic pressure switch with electronic components in a housing” as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
In reference to claim 17, Iimura teaches the gas compressor, wherein the gas compressor further comprises a pressure vessel (10, in fig. 1) and in that the pressure sensor (11), part of the electronic switch, is adapted (see fig. 2) to be provided on a vessel wall opposite the outlets (18/19) of said pressure vessel (10).
Iimura, as modified, remains silent on the gas compressor, wherein the electronic pressure switch is adapted (i.e. component of the electronic pressure switch) to be provided on a vessel outlet of said pressure vessel (i.e. on a vessel wall near of outlets of the vessel).
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch of Iimura and Garcia on a wall of the vessel near the vessel outlets (18/19) in Iimura since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 20, Iimura teaches the gas compressor with the pressure sensor (11) for measuring pressure of air (see ¶62).
Iimura remains silent on the pressure sensor is air pressure transducer.
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Iimura with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 21, Iimura does not teach the gas compressor, further comprising a user interface comprising a screen.
However, Garcia teaches the electronic pressure switch (in fig. 1), comprising a user interface (6) comprising a screen {see ¶82 and figs. 2 and 5 of Garcia: user interface 6 with a keyboard B and a display screen P}. Additionally, Heckel also teaches a similar air compressor with a user interface (36, in fig. 1).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also provide a user interface comprising a screen as taught by Garcia in the modified gas compressor of Iimura for the purpose of setting the parameters of the pressure switch, as recognized by Garcia (see ¶82). Heckel further discloses (see col. 4, lines 52-55) the use of user interface in the compressor to provide set points, command instructions and the like to the controller.
In reference to claim 22, Iimura, as modified, teaches the gas compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 34, Iimura teaches the gas compressor, wherein said gas is air (see ¶64).
In reference to claim 35, Iimura teaches the gas compressor, configured to allow a user to extract a functioning pattern of the compressor (the graphs shown in figs. 9-13 are considered extracted by the user, wherein the graphs explain the operation of the air compressor in Iimura).
In reference to claim 40, Iimura teaches the gas compressor, wherein the microprocessor unit (40) is configured to start and stop the motor according to a previous functioning pattern of usage of the compressor (see 112b above: claim is examiner as best understood; microprocessor is capable of having claimed feature since it operates the compressor system based on “air consumed by the pneumatic tools 51, 52” from the tank 10; the usage patterns can viewed in figs. 9-17: wherein very low/low/high air consumptions = very low/low/high air consumed by the pneumatic tools 51, 52; the operation of the compressor system is viewed as follow: the compressor system is initially started and the tank is pressurized with air until the upper pressure limit is hit; the compressor system is then turned off; the pressure of fluid or rate of pressure change of fluid within the tank is then monitored since the pneumatic tools uses the stored compressed air in the tank; the compressor system is then restarted either to meet the air demand by the pneumatic tools or to fill the tank again up to the upper pressure limit and the whole operation cycle is repeated again).
In reference to claim 42, Iimura teaches the gas compressor, wherein the microprocessor unit (40) is configured to allow the motor to run for a longer period of time if a demand on the user network is high (shows in figs. 9 -13: demand on the user network = level of air consumption), and to not stop the motor immediately after the pressure value is equal to or higher than the upper pressure limit or immediately when the present current signal is equal to or higher than the upper current limit [see ¶148 and steps 2128 and 2132 in fig. 16: the motor/compressor is operated even if the current exceeds the 30A (current upper limit)].
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Iimura, as modified, remains silent on the gas compressor, wherein the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure switch in the modified gas compressor of Iimura by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the modified gas compressor of Iimura from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Iimura, as modified, teaches the compressor, wherein said microprocessor unit (modified microprocessor unit of Iimura) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Iimura, as modified, remains silent on the gas compressor, wherein the microprocessor unit further comprises claimed two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data which can be used by the end user or the manufacturer of that product to be able to keep track of the running operation of any electrical product. The applications of this wireless service meter are endless. Some of the disclosed applications are to record the electrical product being in use and as service alarm that alerts the user to service the electrical product.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wireless information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Iimura wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Iimura in view of Heckel, Garcia and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Iimura, as modified, teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Iimura, as modified, teaches remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in the modified gas compressor of Iimura on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the modified control system in Iimura.
Claims 16, 17, 20 – 22, 33 – 35, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel, Bruce G. (US 4,975,024 – herein after Heckel) in view of Garcia Banus Fernando (US 2018/0374664 – herein after Garcia).
In reference to claims 16, Heckel teaches a gas compressor (in fig. 1), comprising: 
a gas compressor element (2), a motor (14) configured to drive said gas compressor element and an electronic pressure switch (28+36), said electronic pressure switch comprising: 
a pressure sensor (30) for sensing a present pressure signal at a compressed gas outlet (6) of the gas compressor; 
a current sensor (34) for sensing a present current signal of the motor driving the gas compressor element; 
a microprocessor unit (28) comprising a first input port (see fig. 1) connected to said pressure sensor (30) for receiving the present pressure signal and a second input port (see fig. 1) connected to said current sensor (34) for receiving the present current signal; 
a first communication unit (38) for connecting the electronic pressure switch with a drive of the motor (i.e. stator or coils of the stator of the motor); and
a second communication unit (46) for connecting the electronic pressure switch with a blow-off valve (26/24) provided at the compressed gas outlet,
wherein the microprocessor unit (28) is configured to compare the present pressure signal to an upper pressure limit (in fig. 3: Step 63: upper pressure limit = pressure set point or design pressure in view of fig. 5) and the present current signal to an upper current limit (in fig. 5: Adesign), and 
wherein when the present pressure signal is below the upper pressure limit (in fig. 3 at step 63) and the present current signal is below the upper current limit (inherent in view of disclosure of col. 7, lines 35-39: if the optional feature of stopping the motor is implemented, then the current signal would be zero (which would be below Adesign in view of fig. 5) before the start of the motor), the microprocessor is configured to start the motor via the first communication unit (see col. 7, lines 31-60), and
when the present pressure signal is higher than the upper pressure limit (condition A) or if the present current signal is higher than the upper current limit (condition B) {condition A exists}, the microprocessor is configured to stop the motor via the first communication unit (the microprocessor is capable of having the claimed feature, see col. 7, lines 35-39 that discloses the optional feature of stopping the motor), and
wherein the microprocessor unit further comprises a storing module (RAM 44 is a storing module), and 
(the following limitation is examined as best understood in view of 112b above) the microprocessor unit is configured to analyze a pattern of a user network (demand for pressurized air from the reservoir 8) based on a measured pressure and current within a certain time interval [see col. 5, lines 31-68 and fig. 5: the system monitors the demand for pressurized air and the current amps to keep the system operating at the desired design pressure and to make sure that the system does not, while throttling, hit the surge line].
Heckel remains silent on the compressor, wherein the electronic pressure switch further comprises a housing, and wherein the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit are integrated in said housing.
However, Garcia teaches an electronic pressure switch (in fig. 1), wherein the electronic pressure switch further comprises a housing (5), and wherein the microprocessor unit (µC; fig. 3/5), the pressure sensor (2; fig. 3), the current sensor (34; fig. 3), the first communication unit (P1; fig. 5) and the second communication unit (P2; fig. 5) are integrated in said housing (5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to incorporate all the electronic components such as the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit in Heckel within a housing as taught by Garcia for the purpose of protecting the electronic components from the surrounding environment, as recognized by Garcia (see ¶27: housing 5 is a protective housing). Furthermore, such a modification would allow one of ordinary skill in the art to market the electronic pressure switch as a separate unit, as recognized by Garcia (see ¶3, ¶29), thus providing an opportunity to make money and ease of installation. 
In reference to claim 17, Heckel teaches the gas compressor, further comprising a pressure vessel (8, in fig. 1; pressure vessel = a place where the compressed fluid is stored) with a vessel outlet (12).
Heckel remains silent on the gas compressor, wherein the electronic pressure switch is adapted to be provided on a vessel outlet of said pressure vessel.
However, Garcia teaches that the housing (5) of electronic pressure switch is configured in a matter that the electronic pressure switch can be installed via metric thread (52) in a pressure taking point of a hydraulic circuit (see ¶69).
Thus, it would have been obvious to the person of ordinary skill in the art to locate the modified electronic pressure switch in the compressor of Heckel on a vessel outlet (12) as taught by Garcia since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 20, Heckel remains silent on the pressure sensor is an air pressure transducer.
However, Garcia teaches the use of pressure transducer (in ¶31) in the electronic pressure switch.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the pressure sensor of Heckel with the pressure transducer of Garcia in order to obtain the predictable result of measuring the pressure of compressed air at the outlet side of the compressor. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 21, Heckel, as modified, teaches the gas compressor, further comprising a user interface comprising a screen (36: operator interface, in fig. 1 of Heckel) {also see ¶82 and figs. 2 and 5 of Garcia: user interface 6 with a keyboard B and a display screen P}.
In reference to claim 22, Heckel, as modified, teaches the gas compressor, wherein the electronic pressure switch further comprises an electrical connector (51, in fig. 1 of Garcia) for connecting said electronic pressure switch to an external power supply (see ¶69 of Garcia).
In reference to claim 33, Heckel teaches the gas compressor, wherein when the pressure signal is higher than an upper critical pressure limit or if the current signal is higher than an upper critical current limit, the microprocessor is configured to stop the motor via the first communication unit, wherein the upper critical pressure limit is higher than the upper pressure limit and the upper critical current limit is higher than the upper current limit {claim limitation requires either feature of upper critical pressure limit or upper critical current limit; Heckel teaches the feature of “upper critical pressure limit “ (see col. 6, lines 1-68 and col. 7, lines 1-60): there are two pressure levels disclosed by Heckel, one being first pressure level (>Pdesign) and second pressure level (< Pdesign); When discharge pressure reaches first pressure level, the compressor is unloaded and eventually turned off if the unloader valve remains open 100% for a predetermined amount of time; therefore the feature “upper critical pressure limit” = a first pressure level in Heckel and “upper pressure limit” = design pressure}. 
In reference to claim 34, Heckel teaches the gas compressor, wherein said gas is air (see col. 3, line 62).
In reference to claim 35, Heckel teaches the gas compressor, configured to allow a user to extract a functioning pattern of the compressor (the graph shown in fig. 5 is considered extracted by the user, wherein the graph explains the operation of the air compressor in Heckel).
In reference to claim 40, Heckel teaches the gas compressor, wherein microprocessor unit is configured to start and stop the motor according to a previous functioning pattern of the compressor [see fig. 3: say compressor goes through steps 54 -62 for first time, then if “Yes” condition is met in step 63 then compressor again goes through steps 54-62 for second time; thus microprocessor making the compressor go through steps 54-62 again is considered to be “a previous functioning pattern of the compressor”].
In reference to claim 41, Heckel teaches the gas compressor, wherein the microprocessor unit is configured to restart the motor if a pressure value (pressure value monitored by sensor 32; called as “system pressure”) at the vessel outlet is decreasing rapidly, and to not wait until the pressure value drops below the upper pressure limit (design or set pressure).
[the microprocessor is capable of having the claimed features of (a) restarting the motor if pressure value at the vessel outlet decreases and (b) to not wait until the pressure value drops below the upper pressure limit:
With respect to (a), in Heckel, see col. 7, lines 35-60: if the system pressure (i.e. pressure at vessel outlet) drops below the setpoint or design pressure, the motor is restarted;
With respect to (b), in Heckel, see : the microprocessor unit is configured to not wait until the pressure value (i.e. system pressure) drops below the setpoint or design pressure, to take one of the actions (i.e. to turn off the motor if the unloader valve remains open for certain period of time)].
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Wang et al. (CN 106438312 – herein after Wang).
Regarding claim 18,
Heckel remains silent on the electronic pressure switch further comprises a wireless communication interface.
However, Wang teaches a similar electronic pressure switch wherein the electronic pressure comprises a control module (1) that is further configured with a wireless communication interface (see ¶13 of translation) further comprising a wireless transceiver (10, ¶24 of translation) selected from a group comprising: a Bluetooth, an RF, Wi-Fi and Infrared (see ¶13: a Bluetooth).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified electronic pressure switch of Heckel and Garcia by adding a feature of wirelessly transmitting the compressor’s/pump’s operational data with a wireless communication interface as taught by Wang for the purpose of operating or monitoring the compressor of Heckel and Garcia from a remote location, as recognized by Wang (in ¶32 of translation).
Regarding claim 19,
Heckel, as modified, by Garcia and Wang teaches the compressor, wherein said microprocessor unit (modified microprocessor 28 of Heckel) comprises a third input port (line that will transmit data) connected to said wireless transceiver (of Wang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia further in view of Crunk, Paul D (US 2003/0058128 – herein after Crunk).
Heckel remains silent on the gas compressor, wherein the microprocessor unit further comprises of claimed two counters.
However, Crunk teaches (see ¶3 and ¶4) a wireless information meter that could be used in the compressor system to record data of hours or any other required data which can be used by the end user or the manufacturer of that product to be able to keep track of the running operation of any electrical product. The applications of this wireless service meter are endless. Some of the disclosed applications are to record the electrical product being in use and as service alarm that alerts the user to service the electrical product.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide multiple counters or multiple wires information meters as taught by Crunk as a first counter and a second counter in the modified compressor of Heckel wherein the first counter measures running hours of the gas compressor and the second counter measures real time hours of the gas compressor and wherein the first counter is started after completion of a manufacturing of the gas compressor, and the second counter is started when the gas compressor is first started for the purpose of wirelessly obtaining the user desired information such as keeping track of the compressor run time and the service time, as recognized by Crunk (in ¶3 and ¶4).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and evidenced by Meza et al. (US 2004/0009075 – herein after Meza).
Heckel teaches the gas compressor with the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit.
Heckel remains silent on integrating all the above electronic components on a single printed circuit board.
However, Meza teaches the pump system, wherein (see ¶81) the components of the control system (200) are made with integrated circuits mounted on a circuit board (“a” denoting single).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrate the microprocessor unit, the pressure sensor, the current sensor, the first communication unit and the second communication unit of Heckel on a single circuit board as taught/evidenced by Meza since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, page 28, lines 25-26 and page 29, lines 1-3, applicant has not disclosed any criticality for the claimed limitation of integrating the claimed components within a single PCB. Furthermore, doing so would minimize the form factor of the control system in Heckel.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Heckel in view of Garcia and Pfefferl et al. (US 8,467,950 – herein after Pfefferl).
Heckel does not teach the gas compressor, wherein the microprocessor unit is configured to allow the motor to run for a longer period of time if a demand on the user network is high, and to not stop the motor immediately after the pressure value is equal to or higher than the upper pressure limit or immediately when the present current signal is equal to or higher than the upper current limit.
However, Pfefferel teaches the motor controller unit controlling the operation of the compressor wherein (see claim 18) the motor controller unit (MCU) comprising a processor configured to execute computer-executable instructions for modifying compressor motor operation mode as a function of vehicle air demand (a user network), the instructions comprising: monitoring vehicle air system pressure; calculating air demand generated by the vehicle air system; determining that the vehicle air system air demand is greater than a predetermined air demand threshold; increasing a cut-out pressure threshold for the compressor motor and switching the air compressor motor from an on/off mode to a continuous run mode wherein pressure is maintained in the air system to be between a cut-in pressure threshold and the increased cut-out pressure threshold; and maintaining the compressor motor in the continuous run mode until air demand falls below the predetermined air demand threshold.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the modified compressor of Heckel by incorporating a feature of monitoring a demand at a user network as taught by Pfefferel in order to avoid system disturbances and improving energy efficiency, as recognized by Pfefferel (col. 5, lines 21-23).
Response to Arguments
The arguments filed March 14, 2022 with respect claim 16 have been fully considered but they not found to be persuasive.
First, the applicant first fails to address a 112b issue (as previously noted as well as noted above in this action) as to what is regarded to be “a pattern” and/or “a previous functioning pattern”?
Second, the applicant argues Heckel does not teach a storing module since it includes a read only memory 42. This is not persuasive. RAM 44 in Heckel is a storing module which stores data and calculation results necessary for execution of the program. This is further evidenced by Iimura (see disclosure related to RAM 42 in Iimura).
Any other argument(s) related to Heckel and Pfefferl are moot because the prior art of Heckel have been re-evaluated and re-applied to claim 16 in light of new limitation “wherein the microprocessor unit further comprises a storing module and the microprocessor unit is configured to analyze a pattern of a user network based on a measured pressure and current within a certain time interval” which changed the scope of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /CHARLES G FREAY/  Primary Examiner, Art Unit 3746                                                                                                                                                                                                      

/CHIRAG JARIWALA/Examiner, Art Unit 3746